During oral argument before the Full Commission it appeared that this matter might be capable of resolution by the parties by enrolling the plaintiff in an apprenticeship program through State Vocational Rehabilitation or otherwise. Hopefully, such a program would serve a number of ends, including at least: (1) Plaintiff would be paid some wages by the new employer during the apprenticeship program, thus lessening any workers' compensation burden on the Defendant, and (2) plaintiff would learn new skills and, hopefully, gain new employment at the same or greater wages.
Accordingly, decision on this case on the record before the Full Commission will be held in abeyance for a period of 60 days, during which the Defendant is encouraged to find a suitable apprenticeship program, through State Vocational Rehabilitation or otherwise, and Plaintiff is encouraged to cooperate with Defendant in seeking a mutually-agreeable retraining program.
The parties are ordered to report jointly to the Full Commission on the progress, or lack of progress, toward seeking a mutually-agreeable solution, no later than 60 days from the filing date of this order if progress is being made and sooner if progress is not being made.
This 16th day of November 1998.
S/_____________ THOMAS J. BOLCH COMMISSIONER
CONCURRING:
S/_____________ J. HOWARD BUNN, JR. CHAIRMAN
Note: Chairman J. Howard Bunn Jr. signed this Opinion and Award prior to his retirement.
DISSENTING:
S/_____________ LAURA K. MAVRETIC COMMISSIONER